Citation Nr: 0403866	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  94-28 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include a herniated intervertebral disc.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 






INTRODUCTION

The veteran had active military service from January 1968 to 
June 1985, including combat service in the Republic of 
Vietnam, and his decorations include the Combat Action Ribbon 
and Vietnam Cross of Gallantry with palm and frame.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 rating decision by the 
San Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO) that, in relevant part, denied the claim 
for service connection for a herniated intervertebral disc, 
claimed as a back condition.  The veteran perfected a timely 
appeal of this determination to the Board.

In November 2000, the Board remanded the veteran's appeal for 
further evidentiary development.  


FINDING OF FACT

The veteran's low back disorder, to include a herniated 
intervertebral disc, did not originate in service.


CONCLUSION OF LAW

Low back disorder, to include a herniated intervertebral 
disc, was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (hereinafter VCAA), was enacted during the 
pendancy of the veteran's appeal.  The VCAA redefined VA's 
duty to assist a veteran in the development of a claim.  This 
law and its implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and medical evidence 
necessary to substantiate his claim of entitlement to service 
connection for a low back disorder, to include a herniated 
intervertebral disc.  In letters dated in January 2001, and 
in April 2003, VA informed the veteran and his representative 
of the evidence necessary to substantiate his claim for 
service connection.  Additionally, the veteran was provided 
with a copy of the appealed October 1993 rating decision, May 
1995 statement of the case, and subsequent May 1994, March 
1995, March 1997, September 1998, December 1999, and June 
2003 supplemental statements of the case.  The veteran was 
also issued a copy of the November 2000 Board decision.  
These documents provided notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA, or 
obtained by VA on his behalf.  

Additionally, VA has made reasonable efforts to inform the 
veteran and his representative of the evidence he was 
responsible for submitting and what evidence VA would obtain 
on his behalf.  Specifically, in the April 2003 letter, the 
RO, in essence, informed to the veteran of his responsibility 
to provide medical evidence of a current disability, evidence 
of a disease or injury in service, and medical evidence of a 
link between his current disability and service.  The RO 
asked the veteran to submit records pertaining to an award of 
Social Security disability benefits for his low back disorder 
and any current treatment records regarding his low back 
disorder, and to complete an authorization and consent form 
for each doctor or hospital where he has been treated so that 
VA could request those records.  He was also informed that he 
could obtain the records himself and submit them to VA.  
Moreover, the discussion contained in that letter indicates 
that the veteran was advised to submit additional evidence 
that could help to support his claim.  Additionally, the RO 
scheduled the veteran for a VA examination in May 1999.  The 
veteran, however, failed to report to that examination 
without informing VA of a reason or attempting to reschedule.  
Moreover, the RO issued the veteran a letter later that month 
giving him an opportunity to reschedule, provided that he had 
good cause for not reporting to the previously scheduled 
examination.  The veteran has not responded to this letter.  
The RO then furnished the veteran a supplemental statement of 
the case in June 2003, which reflects a re-adjudication of 
his claim for service connection for a low back disorder.

For the above reasons, the Board finds that the RO's notice 
in April 2003 substantially complies with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying the evidence to substantiate the claim 
and the relative duties of the VA and claimant to obtain 
evidence); Charles v. Prinicpi, 16 Vet. App. 270 (2002) 
(identifying the document that satisfies VCAA notice); and 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004) (preajudicatory notice and the content of the notice 
requirement, pertaining "any evidence" in the claimant's 
possession or a similar request to that effect).

Thus, given the fact that the October 1993 rating decision 
pre-dated the enactment of the VCAA, the Board finds that any 
potential defect created by such an adjudication was properly 
cured when the RO furnished the veteran the letter in April 
2003, with subsequent re-adjudication of his claim for 
service connection for a low back disorder, in June 2003, in 
response to the passage of the VCAA.

Also as to the VCAA notice requirement, the Veterans Benefits 
Act of 2003, P.L. 108-183, § 701, 117 Stat. 2651 (Dec. 16, 
2003) (to be codified in part at 38 U.S.C.A. § 5103) 
authorizes the Secretary of VA to make a decision on a claim 
before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit that invalidated a regulatory 
provision, implementing the VCAA, that required a response to 
VCAA in less than the statutory one-year period.  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, 7008, 7009, 7 010 (Fed. Cir. Sept. 22, 2003).  For 
these reasons, no further procedural development is required 
to comply with the duty to notify under the VCAA.

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service records, postservice VA medical records, 
and assertions made by the veteran in support of his claim.  
The Board notes that the veteran submitted a copy of a July 
1994 request for reconsideration that he submitted to the 
Social Security Administration (SSA) regarding a January 1991 
application for disability benefits, and a copy of a 
favorable December 1994 SSA notice of decision that found the 
veteran to be disabled as of April 1991.  Neither the request 
for reconsideration nor the notice of decision specifically 
mentions his low back disorder.  The request for 
reconsideration did, however, indicate that the veteran 
received treatment from the VA outpatient clinic in Lufkin, 
Texas.  Accordingly, in November 2000, the Board remanded the 
veteran's appeal, requesting the RO to obtain any additional 
treatment records regarding the veteran's low back disorder, 
including those from the Lufkin, Texas, VA clinic, and to 
determine whether the SSA records of disability benefits 
pertained to his low back condition.  Thus, in January 2001, 
pursuant to the Board remand, the RO issued to the veteran a 
letter asking him to identify all health care providers that 
have treated him for his low back disorder and to inform VA 
whether the SSA records of disability benefits pertained to 
his low back condition.  The veteran has not responded to 
this request.  

Under the circumstances in this case, the Board finds that 
adjudication of the claim under consideration at this 
juncture, without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The claim of entitlement to 
service connection for a low back disorder, to include a 
herniated intervertebral disc, is ready to be considered on 
the merits.

Factual Background

The veteran's service medical records contain several reports 
of treatment for low back pain.  In a January 1968 enlistment 
examination, the veteran noted that he had been in a car 
accident in 1964 that resulted in a fractured pelvis; no low 
back complaints or findings were identified on the 
examination report.  The veteran complained of fever, chills, 
headache, and low back pain in 1976.  In February 1978, he 
complained of pain and swelling in the left lumbar area.  The 
examiner made a finding of a sprain in the left lumbar area 
and an assessment of acute back strain.  An entry made a few 
days later notes that the back pain was much improved.  In 
February 1979, the veteran complained of a dull ache in the 
left flank, and the examiner noted a history of trauma to the 
veteran's back and pelvis 14 years ago.  The veteran again 
complained of low back pain in September 1981, and a notation 
was made regarding a crushed pelvis in a car accident in 
1964.  The examiner made an assessment of muscle strain.  No 
spine or other musculoskeletal abnormalities were noted on a 
February 1983 examination.  In October 1983, the veteran 
complained of a "pulled back" and the examiner assessed the 
veteran with a strain.  In May 1985, the Physical Evaluation 
Board found the veteran unfit for duty due to injuries to the 
right arm, right wrist, and right fingers, but with no 
mention of a low back disorder.  

Postservice medical records for February 1993 to October 
1996, consisting solely of VA medical records, also contain 
reports of a low back condition.  At a February 1993 VA 
examination, the veteran complained of low back pain, and the 
examiner stated that the veteran appeared to have a herniated 
intervertebral disk possibly L5-S1.  Subsequent VA medical 
records show that the veteran underwent a lumbar laminectomy, 
diskectomy, in March 1993.  However, the record did not 
contain medical evidence of a link between his current low 
back disorder and service.  Accordingly, the RO scheduled the 
veteran for a VA examination in May 1999.  The veteran, 
however, failed to report to that examination without 
informing VA of a reason or attempting to reschedule.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

The Board observes that the veteran has not presented 
evidence of a nexus established by competent medical evidence 
relating the his current low back disorder, to include a 
herniated intervertebral disc, to service.  The Board notes 
that the veteran has failed to respond to VA's request to 
clarify whether his SSA disability benefits pertain to his 
low back disorder so as to allow VA to determine if those 
records are relevant to his claim.  Additionally, the Board 
observes that the veteran has not requested that VA obtain 
those records.  The Board further notes that the veteran has 
failed to report to a scheduled VA examination without 
providing an explanation or attempting to reschedule.  When a 
claimant, without good cause, fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655 (2003).  The veteran's 
failure to cooperate with VA has made it impossible to obtain 
the evidence.  See 38 U.S.C.A. §§ 5103A, 5107; Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) ("[t]he duty to 
assist is not always a one-way street").  Therefore, the 
Board is now compelled to adjudicate the veteran's claim 
based on the existing record, which is negative for any 
competent evidence linking the veteran's low back disorder to 
his period of service.  In this regard, the Board notes that 
the veteran, as a layperson, is not competent to offer an 
opinion regarding medical diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a low back disorder, to include a herniated 
intervertebral disc, and the claim must be denied.  See 38 
U.S.C.A. §§ 1110, 1131.  In reaching this decision, the Board 
has considered the doctrine of giving the benefit of the 
doubt to the veteran but does not find that the evidence is 
in such approximate balance so as to warrant its application.  


ORDER

Service connection for low back disorder, to include a 
herniated intervertebral disc, is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



